                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                             Case No. 3:18-CR-30183-NJR-4

 FERNANDO ALVAREZ-CARVAJAL,

                      Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is the Motion to Suppress the Contents of Electronic

Surveillance filed by Defendant Fernando Alvarez-Carvajal (Doc. 117). Alvarez-Carvajal

seeks to suppress all wire, oral, or electronic communications in which he participated in,

or which he was referred to directly or indirectly, from three phone numbers. He also

seeks to suppress any GPS information for these phone numbers. For the reasons set forth

below, the motion is denied.

                                      BACKGROUND

      In May 2016, FBI agents began investigating local drug sales in Alton, Illinois

(Doc. 120-1). That investigation led to the identification of Defendant Edward Akwaboah

as a supplier of crystal methamphetamine (Id.). In June 2018, a cooperating witness began

working with police to make a series of recorded calls and text messages to Akwaboah

(Id.). Through these communications, agents learned that Akwaboah was communicating

with an unknown person regarding his own source of supply (Id.).

      On June 14, 2018, agents sought court authorization to tap Akwaboah’s phone,

                                       Page 1 of 9
(510) 302-5527, to identify Akwaboah’s suppliers, the scope and structure of the drug

trafficking organization, identities of other customers, and the location of stash houses,

among other things. Now-retired Chief District Judge Michael J. Reagan authorized the

wiretap (Doc. 120-3).

       During this first period of interception, agents were able to identify others

involved in the drug trafficking organization supplying Akwaboah, including Jesus

Alvarez-Duarte, Luis Alvarez-Duarte, and Defendant Fernando Alvarez-Carvajal

(Doc. 119 at p. 3). Judge Reagan later authorized the continued wiretapping of

Akwaboah’s phone, as well as two phones used by Luis Alvarez-Duarte (Doc. 120-6).

During this second period, agents monitored calls between Akwaboah and Jesus Alvarez-

Duarte, who was using Mexico-based telephone number 52-6677679177 (Doc. 119 at

pp. 3-4). On December 6, 2018, agents sought authority from the U.S. District Court for

the Eastern District of Virginia to tap Jesus Alvarez-Duarte’s Mexican phone, and that

authorization was granted by U.S. District Judge Claude M. Hilton (Doc. 120-9). As a

result of these wiretaps, Defendant Alvarez-Carvajal was intercepted on Akwaboah’s

phone, one of Luis Alvarez-Duarte’s phones, and Jesus Alvarez-Duarte’s phone.

       On December 11, 2018, the Grand Jury returned the indictment in this case

charging Defendant Alvarez-Carvajal with conspiracy to distribute and possess, with the

intent to distribute, methamphetamine, a Schedule II controlled substance, marijuana, a

Schedule I controlled substance, and heroin, a Schedule I controlled substance, in

violation of 21 U.S.C. § 841(a)(1) and 846 (Doc. 1).

       On September 5, 2019, Defendant Alvarez-Carvajal filed the instant motion to

                                        Page 2 of 9
suppress (Doc. 117). Defendant argues that the wiretaps should not have been authorized

because agents did not meet their burden to prove the wiretaps were necessary and that

the Government failed to minimize the interception of communications not otherwise

subject to interception. As a result, he argues, the Court should suppress “all wire, oral,

or electronic communications in which Alvarez-Carvajal and any other person or persons

participated in, or in which Alvarez-Carvajal was referred to directly or indirectly, and

all evidence derived from the information obtained from the electronically intercepted

communications which has been in any manner used in obtaining the indictment against

Alvarez-Carvajal.” (Id.). He also seeks to exclude any GPS information obtained from the

three phones at issue (Id.).

       The Government responded on September 19, 2019, arguing that Defendant lacks

standing to challenge any intercepted communications of which he was not a party, that

the use of wiretaps was the only way that the investigation was reasonably likely to

identify the group supplying Akwaboah and to gather evidence against them, and that

the Government properly minimized the interception of communications unrelated to

the investigation (Doc. 119).

                                  EVIDENTIARY HEARING

       The Government asserts that Defendant’s motion to suppress can be decided

without an evidentiary hearing because Defendant has raised no significant factual

dispute, nor has he challenged the veracity of the affidavits supporting the Government’s

wiretap applications. The Court agrees and finds that no hearing is necessary to dispose

of the motion. See United States v. Villegas, 388 F.3d 317, 324 (7th Cir. 2004) (“Because the

                                        Page 3 of 9
purpose of an evidentiary hearing is to resolve material factual disputes among the

parties, a hearing is not required in the absence of such disputes.”).

                                       DISCUSSION

I.     Standing

       As an initial matter, the Government argues that Defendant does not have

standing to challenge any intercepted communications to which he was not a party.

       Under 18 U.S.C. § 2518(10)(a), only an “aggrieved person” may challenge a

wiretap, and § 2510(11) defines an “aggrieved person” as “a person who was a party to

any intercepted wire, oral, or electronic communication or a person against whom the

interception was directed.” Here, Defendant was intercepted over the three telephone

numbers and, therefore, is an aggrieved person as to those communications. He cannot,

however, move to suppress any other communications, even if they referred to him or

led to his indictment. See United States v. Thompson, 944 F.2d 1331, 1339 (7th Cir. 1991)

(defendant lacked standing to seek suppression of calls to which he was not a party, as

interception of those calls did not intrude upon his Fourth Amendment rights). Thus, the

Court considers Defendant’s motion to suppress only as to those communications of

which he was a party.

II.    Necessity of Wiretap Evidence

       Defendant next argues that the wiretaps should not have been authorized because

they were not necessary as required by 18 U.S.C. § 2518(1)(c).

       The procedure for interception of wire, oral, or electronic communications is set

forth in 18 U.S.C. § 2518. The statute requires the Government’s application for electronic


                                       Page 4 of 9
or wire surveillance to provide, among other things, a “full and complete statement as to

whether or not other investigative procedures [1] have been tried and failed or [2] why

they reasonably appear to be unlikely to succeed if tried or [3] to be too dangerous.”

United States v. Maggard, 865 F.3d 960, 966 (7th Cir. 2017), cert. denied sub nom. Bell v. United

States, 138 S. Ct. 2014, 201 L. Ed. 2d 269 (2018). This so-called “necessity requirement”

compels the government to show that it considered other methods of investigation and

to explain why those methods are inadequate for one or more of these reasons. Id.

       “Despite its name, the necessity requirement ‘was not intended to ensure that

wiretaps are used only as a last resort in an investigation, but rather that they are not to

be routinely employed as the initial step in a criminal investigation.’” Id. at 966-67

(quoting United States v. Mandell, 833 F.3d 816, 821 (7th Cir. 2016)). For this reason, the

Government’s burden in applying for a wiretap “is not great,” and the district court is

only required to review the Government’s use of other investigative procedures prior to

obtaining a wiretap in a “practical and common-sense fashion.” Id. at 967.

       Indeed, “the government need not demonstrate that prosecution would be

impossible without it or that evidence possibly sufficient for indictment could not

conceivably be obtained through other means.” United States v. McLee, 436 F.3d 751, 762-

63 (7th Cir. 2006). For example, the Seventh Circuit has found a wiretap necessary on the

basis that investigators were “having trouble fingering other members of the conspiracy,”

and that the wiretaps “allowed the government to ascertain the extent and structure of

the conspiracy.” Id. (quoting United States v. Farmer, 924 F.2d 647, 652 (7th Cir. 1991) and

United States v. Plescia, 48 F.3d 1452, 1463 (7th Cir. 1995)).

                                         Page 5 of 9
      In this case, Defendant argues that the affidavits submitted with the Government’s

applications establish that normal investigative procedures did not fail, but rather

accomplished the Government’s objectives. The affidavits also did not demonstrate that

other investigative procedures would fail or would be too dangerous. Specifically,

Defendant argues that prior to the first application, the Government had amassed

significant information from numerous reliable confidential sources, significant physical

surveillance, search warrant executions, many controlled purchases of narcotics, law

enforcement data base checks, and analysis of pen register data and telephone call detail

records. Defendant claims the “immense amount of information” obtained from these

investigative tools renders the wiretaps unlawful and unnecessary. Moreover, each

wiretap provided the Government with extensive information, reducing the need for

each subsequent wiretap.

      In response, the Government acknowledges that it successfully used traditional

techniques in order to demonstrate probable cause that the targets were committing federal

crimes such that a wiretap would be necessary to further the goals of the investigation.

The fact that those techniques were used, however, does not eliminate the need for wire

interceptions to gather evidence as to the identity of Akwaboah’s suppliers. The

Government notes that it had no traditional methods available to infiltrate Akwaboah’s

supply chain; instead, it was necessary to use wiretaps to identify Akwaboah’s suppliers

and associates, like Defendant.

      A review of the FBI and DEA Special Agents’ affidavits submitted with the

Government’s wiretap applications demonstrates that the wire surveillance was

                                      Page 6 of 9
necessary. The affidavits go into great detail explaining the constraints, impracticability,

and/or futility of using subpoenas, confidential informants and cooperating witnesses,

controlled purchases, undercover agents, interviews of subjects or associates, search

warrants and consensual searches, physical surveillance, pole cameras, pen register and

telephone toll records, vehicle tracking devices, trash searches, financial investigations,

mail cover requests, immigration enforcement, and prior wiretaps. (See Doc. 120-1 at

pp. 21-42; Doc. 120-4 at pp. 40-66; Doc. 120-7 at pp. 26-46). The affidavits also explain the

success or failure of these techniques where they had been employed, their limitations,

and the additional information that could be attained if wiretaps were used in

conjunction with these techniques.

       Based on the affidavits, the Court finds that the use of wiretaps was not the

Government’s first step in its investigation. Furthermore, the wiretaps were necessary to

uncover the size and scope of the conspiracy, as well as the identities of those working

with Akwaboah in the drug trafficking organization. See Farmer, 924 F.2d at 652.

Accordingly, the Court rejects Defendant’s argument that Judge Reagan and Judge Hilton

abused their discretion in finding that the wiretap applications demonstrated necessity.

See United States v. Zambrana, 841 F.2d 1320, 1329-30 (7th Cir. 1988) (issuing judge’s

determination is reviewed for abuse of discretion when challenge is to the necessity of a

wiretap).

II.    Minimization of Communications Not Subject to Interception

       In the alternative, Defendant argues—without pointing to any specific facts—that

much of the electronic communications intercepted by the wiretaps should be suppressed

                                        Page 7 of 9
because the Government failed to minimize the interception of communications not

otherwise subject to interception, as required by 18 U.S.C. § 2518(5).

       The minimization requirement compels the Government to stop monitoring

communication once an agent determines it is not relevant to the investigation. United

States v. Mansoori, 304 F.3d 635, 646 (7th Cir. 2002). “A court assessing the sufficiency of

the government's efforts in this regard must ultimately decide whether the steps that

agents have taken to minimize the interception of communications unrelated to the

investigation were objectively reasonable given the circumstances confronting the

agents.” Id. at 647 (citing Scott v. United States, 436 U.S. 128, 137 (1978)). “[R]elevant

considerations include the kind and scope of criminal enterprise that the government was

investigating, the thoroughness of the government's efforts to ensure that nonpertinent

calls will be minimized, the extent to which the government could have foreseen that

certain types of conversations would be innocuous and thus subject to minimization, use

of code, and the extent to which the authorizing judge oversaw the interception efforts.”

Id. “The standard for minimization is reasonableness.” United States v. Torres, 908 F.2d

1417, 1423 (7th Cir. 1990).

       Here, the Government’s efforts to minimize were reasonable. The affidavits in

support of the wiretap applications stated that the Government would immediately

terminate monitoring when it was determined that the conversation was unrelated to

pertinent communications or when none of the target subjects were participants in the

conversation, unless the conversation was criminal in nature (See, e.g., Doc. 120-1 at p. 43).

Once the conversation was minimized, the agent would only spot check to ensure the

                                        Page 8 of 9
conversation had not turned to criminal matters (Id.). Furthermore, the Government

intended to minimize the interception of non-relevant electronic communications based

on the identities of the sender and recipient and the contents of the message (Id.). If the

message was non-criminal in nature or privileged, it would not be accessed by other

investigators. The Government further provided a plan for minimizing communications

in languages other than English (Id. at p. 44).

       Considering the thoroughness of the steps taken by the Government to minimize

the interception of non-pertinent communications during the wiretaps, the lack of

reference to any specific communications or facts in Defendant’s motion, and the fact that

the Government was investigating a drug trafficking conspiracy of an unknown size and

scope, the Court finds that the Government’s procedures for minimization were

reasonable. See Mansoori, 304 F.3d at 647 (“[W]here an investigation involves a drug ring

of unknown proportion, as in this case, the need to allow latitude to eavesdroppers is

close to its zenith.”).

                                       CONCLUSION

       For these reasons, the Court DENIES the Motion to Suppress the Contents of

Electronic Surveillance filed by Defendant Fernando Alvarez-Carvajal (Doc. 117).

       IT IS SO ORDERED.

       DATED: October 31, 2019

                                                  _____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 9 of 9
